

Exhibit 10.69


ALPHA NATURAL RESOURCES, INC.
2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS
This Restricted Stock Unit Award Agreement is dated as of the issue date (the
“Issue Date”) set forth on Exhibit A attached hereto (this “Agreement”), and is
between Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and the
individual named as Award Recipient on Exhibit A (the “Award Recipient”).
Alpha has established its 2012 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
Eligible Persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.
Agreement
The parties agree as follows:
Section 1. Issuance of Stock.
(a)    Subject and pursuant to all terms and conditions stated in this Agreement
and in the Plan, on the Issue Date, Alpha hereby grants to Award Recipient the
number of restricted stock units (the “Units”) for Alpha’s common stock, par
value $0.01 per share (the “Common Stock”), set forth on Exhibit A. Each Unit
represents the right to receive one share of Common Stock subject to the vesting
and forfeiture requirements with respect to that Unit, as set forth in Section 2
below. Except as otherwise provided herein, the Units which vest under your Unit
Award will be issued to you on (a) the vesting date, or if the vesting date is
not a business day, on the next following business day (or as soon as reasonably
practicable but in no event later than the 15th date of the third month
following such date) or (b) if applicable, as otherwise provided in accordance
with your deferral election attached hereto as Exhibit B, in either case,
subject to your satisfaction of all applicable income and employment withholding
taxes. For purposes of this Agreement, the “Shares” of Common Stock to be issued
under this Award shall include all of the shares of Common Stock issued to Award
Recipient pursuant to this Agreement plus any Shares issued with respect to such
shares of Common Stock before the Shares are actually issued under this Award,
including, but not limited to, shares of Alpha’s capital stock issued by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.
(b)    Notwithstanding the foregoing or any provision of this Agreement or the
Plan to the contrary, the delivery of any vested Shares shall be delayed until
six (6) months after Award Recipient’s Separation from Service to the extent
required by Section 409A(a)(2)(B)(i) as provided under the terms of the Plan.
Section 2.     Vesting; Restriction on Transfer and Forfeiture of Unvested
Units.
(a)    None of the Units may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested and been settled in
Shares in accordance with the terms of this Section 2 and Exhibit A. Except as
set forth in this Section 2, if the Award Recipient breaches the confidentiality
covenant as described in Section 9 hereof, any Units that are not vested or
otherwise settled in Shares in accordance with this Section 2 shall be
automatically forfeited to Alpha without any further obligation on the part of
Alpha.



--------------------------------------------------------------------------------



(b)    Except as provided herein, the Units will vest according to the vesting
schedule set forth on Exhibit A. Notwithstanding the foregoing, if: (i) a Change
of Control (as defined below) occurs, any unvested Units shall vest, and the
Shares subject to the Award shall be issued to the Award Recipient, immediately
prior to the consummation of the Change of Control; (ii) Award Recipient
experiences a Separation from Service as a result of Award Recipient’s Permanent
Disability (as defined below) or death, any unvested Units shall become vested
as of such Separation from Service; or (iii) Award Recipient experiences a
Separation from Service as a result of the dissolution or liquidation of Alpha,
any unvested Units shall vest. For the avoidance of doubt, if an Award Recipient
experiences a Separation from Service for any other reason, the Units will
continue to vest according to the vesting schedule set forth on Exhibit A.
(c)    For purposes of this Agreement, if any, the following terms shall have
the following meanings:
(i)    the term “Change of Control” shall mean (A) any merger, consolidation or
business combination in which the stockholders of Alpha immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company’s assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Common Shares by any person or entity (including a “group” as
defined by or under Section 13(d)(3) of the Exchange Act), or (D) a contested
election of directors, as a result of which or in connection with which the
persons who were directors of Alpha before such election or their nominees cease
to constitute a majority of the Board. Notwithstanding the foregoing or any
provision of this Agreement or the Plan to the contrary, it is intended that the
foregoing definition of Change of Control qualify as a change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, within the meaning of Treas.
Reg. Section 1.409A-3(i)(5), and shall be interpreted and construed to
effectuate such intent;
(ii)    the term “Permanent Disability” shall mean the Award Recipient is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; and
(iii)    the term “Separation from Service” shall mean the Award Recipient’s
complete cessation of services for the Company (including all persons treated as
a single employer under Sections 414(b) and 414(c)); provided the cessation of
services constitutes a good-faith and complete termination of the service
relationship and the expiration of all contractual relationships to provide
services. For purposes hereof, the determination of controlled group members
shall be made pursuant to the provisions of Sections 414(b) and 414(c); provided
that the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place that it appears in Section 1563(a)(1), (2) and (3) and
Treas. Reg. Section 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. Section 1.409A-1(h)(3)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. Whether an Award Recipient has experienced a Separation
from Service will be determined based on all of the facts and circumstances in
accordance with the guidance issued under Section 409A and, to the extent not
inconsistent therewith, the terms of the Plan.
Section 3.     Dividend Equivalent Rights.
Should a regular cash dividend be declared on Alpha’s Common Stock at a time
when unissued Shares of such Common Stock are subject to your Award, then the
number of Shares at that time subject to your Award will automatically be
increased by an amount determined in accordance with the following formula,
rounded down to the nearest whole share:

2

--------------------------------------------------------------------------------



 
X = (A x B)/C, where
X =
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;
A =
the number of unissued Shares subject to this Award as of the record date for
such dividend;
B =
the per Share amount of the cash dividend; and
C =
the closing selling price per Share of the Company’s Common Stock on the New
York Stock Exchange on the payment date of such dividend.

The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.
Section 4.     Investment Representation. Award Recipient hereby acknowledges
that the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for such securities under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws or as otherwise provided herein or in the Plan.
Award Recipient also agrees that the Units and Shares which Award Recipient
acquires pursuant to this Agreement will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable securities laws,
whether federal or state.
Section 5.     Stockholder Rights. You will not have any stockholder rights,
including voting rights and actual dividend rights, with respect to the Shares
subject to your Award until you become the record holder of those Shares
following their actual issuance to you and your satisfaction of the applicable
withholding taxes.
Section 6.     Taxes. Award Recipient should generally recognize ordinary income
for federal income tax purposes on the date the Shares which vest under the
Award are actually issued to the Award Recipient, and Award Recipient will be
solely responsible for any such income tax obligations and any other tax
obligations that may arise with respect to such Shares (or Units).
Section 7.     No Right to Perform Continued Services. Neither the Plan nor this
Agreement shall be deemed to give Award Recipient any right to continue to
perform services for the Company, nor shall the Plan or the Agreement be deemed
to limit in any way the Company’s right to terminate the performance of services
by the Award Recipient at any time.
Section 8.     Further Assistance. Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while providing services to the Company, including but not limited to
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Award Recipient was providing
services to the Company.
Section 9.     Confidentiality. Award Recipient acknowledges that the business
of the Company is highly competitive and that the Company’s strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. Award
Recipient acknowledges that by reason of Award Recipient’s duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company. Award Recipient hereby agrees that Award
Recipient will not, at any time, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company, or make any
use thereof, except in the carrying out of employment responsibilities. Award
Recipient shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft.

3

--------------------------------------------------------------------------------



Confidential business information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a disclosure prohibited hereunder). The above notwithstanding, a
disclosure shall not be unauthorized if (i) it is required by law or by a court
of competent jurisdiction or (ii) it is in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Award
Recipient’s legal rights and obligations as an employee or under this Agreement
are at issue; provided, however, that Award Recipient shall, to the extent
practicable and lawful in any such events, give prior notice to the Company of
Award Recipient’s intent to disclose any such confidential business information
in such context so as to allow the Company an opportunity (which Award Recipient
will not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate. Any information not specifically related
to the Company would not be considered confidential to the Company. In addition
to any other remedy available at law or in equity, in the event of any breach by
Award Recipient of the provisions of this Section 9 which is not waived in
writing by the Company, all vesting of the Shares shall cease effective upon the
occurrence of the actions or inactions by Award Recipient constituting a breach
by Award Recipient of the provisions of this Section 9.
Section 10.     Binding Effect; No Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Company and Award
Recipient and their respective heirs, representatives, successors and permitted
assigns. This Agreement shall not confer any rights or remedies upon any person
other than the Company and the Award Recipient and their respective heirs,
representatives, successors and permitted assigns. The parties agree that this
Agreement shall survive the issuance of the Shares.
Section 11.     Agreement to Abide by Plan; Conflict between Plan and Agreement.
The Plan is hereby incorporated by reference into this Agreement and the Plan is
made a part hereof as though fully set forth in this Agreement. Award Recipient,
by acceptance of this Award, (i) represents that he or she is familiar with the
terms and provisions of the Plan, and (ii) agrees to abide by all of the terms
and conditions of this Agreement, and the Plan. Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Committee
(or its designee) of the Plan upon any question arising under the Plan, and this
Agreement (including, without limitation, the date of Award Recipient’s
Separation from Service). In the event of any conflict between the Plan and this
Agreement, the Plan shall control and this Agreement shall be deemed to be
modified accordingly, except to the extent that the Plan gives the Committee
express authority to vary the terms of the Plan by means of this Agreement, in
which case, this Agreement shall govern.
Section 12.     Entire Agreement. Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they relate in any way to the
subject matter of this Agreement.
Section 13.     Choice of Law. To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.
Section 14.     Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient at the address set
forth in Section 18 herein or Exhibit A. Either party to this Agreement may send
any notice, request, demand, claim, or other communication under this Agreement
to the intended recipient at such address using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary
mail, or electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Either party to this Agreement
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth in this Section.
Section 15.     Amendments. This Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan. Notwithstanding, Alpha may, in its sole discretion and
without the Award Recipient’s consent, modify or amend the terms of this
Agreement, impose conditions on the timing and effectiveness of the issuance of
the Shares, or take any other action it deems necessary or advisable, to comply
with Section 409A (or, if applicable, to cause this Award to be excepted from
Section 409A).

4

--------------------------------------------------------------------------------



Section 16.     Section 409A. This Award is intended to comply with Section 409A
(or an exception thereto) and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A may impose upon Award Recipient certain taxes or
interest charges for which Award Recipient is and shall remain solely
responsible.
Section 17.     Legends. The Company may at any time place legends referencing
the provisions of this Agreement, and any applicable federal or state securities
law restrictions on all certificates, if any, representing the Shares relating
to this Award.
Section 18.     Acknowledgments.
(a)    By accepting the Units, the Award Recipient acknowledges receipt of a
copy of the Plan and the prospectus relating to the Units, and agrees to be
bound by the terms and conditions set forth in the Plan and this Agreement, as
in effect and/or amended from time to time.
(b)    The Plan and related documents, which may include but do not necessarily
include the Plan prospectus, this Agreement and financial reports of the
Company, may be delivered to you electronically. Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Committee’s or its designee’s discretion. Both
Internet Email and the World Wide Web are required in order to access documents
electronically.
(c)    Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 18 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 18. Award Recipient
acknowledges that Award Recipient may receive from the Company a paper copy of
any documents delivered electronically at no cost if Award Recipient contacts
the Director-Compensation Systems of the Company by telephone at (276) 619-4410
or by mail to One Alpha Place, P.O. Box 16429, Bristol, VA 24209. Award
Recipient further acknowledges that Award Recipient will be provided with a
paper copy of any documents delivered electronically if electronic delivery
fails.
 
[Remainder of this Page Intentionally Left Blank]
 

5

--------------------------------------------------------------------------------





EXHIBIT A


Name of Award Recipient:
 
Address of Award Recipient:
 
Issue Date:
 
Number of Units:
 
Vesting Period/Schedule:
Except as otherwise provided in the Agreement, this Award shall vest upon the
one-year anniversary of the Issue Date.
Issuance Schedule of Shares:
Except as otherwise provided in the Agreement and/or affirmatively elected by
the Award Recipient as set forth in Exhibit B, the Shares subject to the Award
will be issued on the one-year anniversary date of the Issue Date (or as soon as
reasonably practicable but in no event later than the 15th day of the third
month following such date).




EXHIBIT B
Deferral Election Form
(See Attached)

6